EXHIBIT 10.13
ABITIBIBOWATER
EXECUTIVE RESTRICTED STOCK UNIT PLAN
Effective as of April 1, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
1.
  Purpose     1                
2.
  Definitions     1                
3.
  Administration     4                
4.
  Election for RSU Award     4                
5.
  Restricted Stock Units     6                
6.
  Vesting     7                
7.
  Payment     8                
8.
  Designation of Beneficiary     8                
9.
  No Rights as Stockholder     9                
10.
  Transferability     9                
11.
  Notices and Communications     9                
12.
  Limitation of Rights of the Participant     9                
13.
  No Rights to Employment     9                
14.
  Payments To Incompetents     9                
15.
  Claims Procedures     10                
16.
  Construction     10                
17.
  Amendment or Termination     11                
18.
  Funding     11                
19.
  Governing Law     11                
20.
  Currency     12                
21.
  Headings     12  

 



--------------------------------------------------------------------------------



 



AbitibiBowater Executive Restricted Stock Unit Plan

1.   Purpose. This AbitibiBowater Executive Restricted Stock Unit Plan (the
“Plan”) provides eligible employees with an avenue to further align their
interests with shareholders of the Company by providing eligible employees the
opportunity to convert a portion of their annual cash incentive compensation
(“Incentive Award”) into restricted stock units (“RSUs”). This document sets
forth the terms and conditions for the grant of restricted stock units (“RSUs”)
in lieu of an Incentive Award.       The Plan is intended to comply with Code
Section 409A and the Income Tax Act (Canada) (“Canadian Tax Act”) and shall be
interpreted, administered and operated as necessary to comply with the
requirements of Code Section 409A, the Canadian Tax Act and applicable
regulations.   2.   Definitions. The following words and phrases, when used in
this Plan with an initial capital letter, unless the context clearly indicates
otherwise, shall have the following meanings, or the meanings as set forth
elsewhere in this Plan. Wherever applicable, the masculine pronoun shall include
the feminine pronoun and the singular shall include the plural.

  (a)   “Account” means a bookkeeping account established for the benefit of a
Participant used to record, for each RSU Award, (i) amounts elected to be
converted into RSUs, (ii) the number of corresponding RSUs, (iii) the number of
Premium RSUs, (iii) any earnings or losses on such amounts, and/or (iv) any
other information determined by the Administrator as necessary or appropriate.  
  (b)   “Administrator” means the Senior Vice President, Human Resources and
Public Affairs, of the Company.     (c)   “Affiliate” has the meaning ascribed
to it in Rule 12b-2 of the Securities Exchange Act of 1934, as amended.     (d)
  “Beneficiary” means the person or persons (including, without limitation, any
trustee) last designated by a Participant in accordance with Section 8 to
receive the balance of his Account in the event of the Participant’s death. If
there is no effective designated Beneficiary on file or surviving Beneficiary,
the Participant’s estate shall be the Participant’s Beneficiary.     (e)  
“Board” means the Board of Directors of the Company.     (f)   “Canadian
Participant” means a Participant who is subject to taxation under the Canadian
Tax Act.     (g)   “Cause” means (i) the Company, an Affiliate or a Subsidiary
having “cause” to terminate a Participant’s employment or service, as defined in
any employment or consulting agreement between the Participant and the Company,
an Affiliate or a Subsidiary in effect at the time of such termination or
(ii) in the absence of any such employment or consulting agreement (or the
absence of any definition of

 



--------------------------------------------------------------------------------



 



      “Cause” contained therein), (A) the Participant’s commission of a felony
or a crime involving moral turpitude, or other material act or omission
involving dishonesty or fraud, (B) Participant’s engaging in conduct that would
bring or is reasonably likely to bring the Company, or any of its Affiliates or
Subsidiaries into public disgrace or disrepute or that would affect the
Company’s or any Affiliate’s or Subsidiary’s business in any material way,
(C) the Participant’s failure to perform duties as reasonably directed by the
Company (which, if reasonably curable, is not cured within 10 days after notice
thereof is provided to the Participant) or (D) the Participant’s gross
negligence, willful malfeasance or material act of disloyalty or other breach of
fiduciary duty with respect to the Company, its Affiliates or Subsidiaries
(which, if reasonably curable, is not cured within 10 days after notice thereof
is provided to the Participant). Any determination of whether Cause exists shall
be made by the Committee in its sole discretion.     (h)   “Code” means the US
Internal Revenue Code of 1986, as amended from time to time. A reference to any
provision of the Code shall be deemed to include any regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, regulation or guidance.     (i)   “Committee” means
the Human Resources and Compensation/Nominating and Governance Committee of the
Board or such members of the Board as are selected by the Board from time to
time to administer the Plan.     (j)   “Company” means AbitibiBowater Inc.    
(k)   “Conversion Date” means, unless otherwise determined by the Committee, the
date on which the Incentive Award would otherwise be paid in cash to the
Participant.     (l)   “Eligible Employee” means an individual employed by the
Company or any Affiliate in Salary Grade 29 or higher.     (m)   “Effective
Date” means April 1, 2011, the date the Company established the Plan.     (n)  
“Fair Market Value” means, on a given date, (i) if the Stock is listed on a
national securities exchange, the simple arithmetic mean between the highest and
lowest prices per share at which the Stock is traded as reported for the
national securities exchange for the trading day immediately preceding that
date, or if not so traded, the simple arithmetic mean between the closing
bid-and-asked prices thereof as reported for such national securities exchange
for the trading day immediately preceding that date, rounded to the nearest
number within two decimal places; (ii) if the Stock is not listed on any
national securities exchange but is quoted in an inter-dealer quotation system
on a last sale basis, the simple arithmetic mean between the closing
bid-and-asked prices thereof as reported for such quotation system for the
applicable date of determination, rounded to the nearest number within two
decimal places; or (iii) if the Stock is not listed on a national securities

2



--------------------------------------------------------------------------------



 



      exchange or quoted in an inter-dealer quotation system on a last sale
basis, the amount determined by the Committee in good faith to be the fair
market value of the Stock.     (o)   “Incentive Award” means the annual cash
incentive award earned by and payable to a Participant under a regular, annual
incentive plan or program established by the Company, but does not include any
other cash incentive, non-recurring or multi-year incentive award, unless
authorized by the Committee.     (p)   “Participant” means an Eligible Employee
who has made an election for a RSU Award pursuant to the Plan and for whom an
Account is maintained hereunder.     (q)   “Plan” means the AbitibiBowater
Executive Restricted Stock Unit Plan, as provided herein and as may be amended
from time to time.     (r)   “Premium RSUs” means the number of RSUs covered by
an RSU Award that represents a number of RSUs determined by dividing 10% of the
amount of the Incentive Award elected to be subject to the RSU Award by the Fair
Market Value of a share of Stock on the Conversion Date.     (s)   “Restricted
Stock Unit” or “RSU” means the right to receive payment in cash in an amount
equal to the Fair Market Value of one share of Stock, determined as of the
Vesting Date. Unless otherwise provided or if the context requires otherwise,
the reference to RSUs includes Premium RSUs.     (t)   “RSU Award” means the
grant of RSUs pursuant to a valid and timely filed written election by an
Eligible Employee to convert a permitted and elected percentage of his Incentive
Award into RSUs as of the Conversion Date.     (u)   “Separation from Service”
means a termination of employment with the Company and other entities affiliated
with the Company. For U.S. Participants, whether a Separation from Service
occurs shall be determined and interpreted in accordance with Code Section 409A
and applicable regulations. For purposes of interpreting Code Section 409A,
whether an entity is affiliated with the Company shall be determined pursuant to
the controlled group rules of Code Section 414, as modified by Code Section
409A.     (v)   “Stock” means the common stock of the Company, par value $.001.
    (w)   “Subsidiary” means any corporation, partnership, joint venture or
other entity during any period in which at least a fifty percent voting or
profits interest is owned, directly or indirectly, by the Company (or by any
entity that is a successor to the Company), and any other business venture
designated by the Committee in which the Company (or any entity that is a
successor to the Company) has a significant interest, as determined in the
discretion of the Committee.     (x)   “U.S. Participant” means a Participant
who is subject to taxation under the US Internal Revenue Code.

3



--------------------------------------------------------------------------------



 



  (y)   “Vesting Date” means the date on which all or a portion of the
non-Premium RSUs become payable and the Premium RSUs become nonforfeitable and
payable.

3.   Administration. The Committee shall administer the Plan, provided that the
Committee may delegate responsibility for administration to such person or
persons as it deems appropriate from time to time. The Committee shall have all
the discretion and authority to take any action that it may deem necessary or
desirable in connection with the administration of the Plan, including without
limitation:

  (a)   to establish, modify and revoke rules relating to the Plan;     (b)   to
interpret and construe the terms of the Plan, any rules under the Plan and the
terms and conditions of any RSU Award granted under the Plan;     (c)   to
approve the form and content of any documentation relating to RSU Awards under
the Plan or Plan administration; and     (d)   consistent with the express
provisions of the Plan, to approve, establish and amend the terms governing an
RSU Award under the Plan.

    All determinations, interpretations and decisions made by the Committee
under or with respect to the Plan shall be final, conclusive and binding on the
Company, and Participants and any Beneficiary. No member of the Committee shall
be liable for any action taken in good faith with respect to the Plan.
Notwithstanding the foregoing, the Administrator shall have the authority to
approve the form and content of any election or beneficiary forms for the
efficient administration of the Plan.   4.   Election for RSU Award. For any
given Incentive Award, the Committee has the discretion to offer the opportunity
to Eligible Employees to make an election to receive a RSU Award. If the
Committee offers such opportunity, an Eligible Employee may elect to receive 50%
or 100% of his Incentive Award as an RSU Award if he completes and timely
delivers to the Administrator (or his designee) a written election. Once made,
the Eligible Employee shall become a Participant in the Plan. An election for an
RSU Award shall only be given effect if the Incentive Award to which it relates
is otherwise approved and paid in the calendar year following the calendar year
in which the Incentive Award is earned (i.e. the performance period). To be
considered timely, a Participant must deliver the written election as follows
and as determined by the Administrator:

  (a)   General Rule.

  (i)   Canadian Participants. A Canadian Participant’s written election for an
RSU Award shall be filed with the Administrator by December 15 of the calendar
year preceding the Conversion Date. In this circumstance, the election shall be
irrevocable as of December 16 of the calendar year preceding the Conversion
Date.

4



--------------------------------------------------------------------------------



 



  (ii)   U.S. Participants. A U.S. Participant’s written election for an RSU
Award shall be filed with the Administrator before the beginning of the calendar
year in which the Incentive Award is earned (i.e. the performance period). In
this circumstance, the election shall be irrevocable as of January 1 of the
calendar year in which the Incentive Award is earned.

  (b)   Performance Based Exception. To the extent the Committee determines that
an Incentive Award constitutes “performance based compensation” (within the
meaning of Code Section 409A and regulations issued thereunder), the
Administrator may permit a U.S. Participant to file a written election with the
Administrator no later than June 30 (or such earlier date) of the performance
period for the Incentive Award. In no event shall a written election for
performance based compensation be filed when such compensation is readily
ascertainable (within the meaning of Code Section 409A and regulations issued
thereunder). In this circumstance, the election shall be irrevocable as of the
deadline established by the Administrator.     (c)   Newly Eligible Employees.
Notwithstanding the foregoing, an individual who first becomes an Eligible
Employee and intends to receive an RSU Award must complete and file an election
with the Administrator.

  (i)   Canadian Eligible Employees. A Canadian Eligible Employee’s written
election for an RSU Award shall be filed with the Administrator by December 15
of the calendar year preceding the Conversion Date. In this circumstance, the
election shall be irrevocable as of December 16 of the calendar year preceding
the Conversion Date.     (ii)   U.S. Eligible Employees. A U.S. Eligible
Employee’s written election for an RSU Award shall be filed with the
Administrator within 30 days after such individual becomes an Eligible Employee.
In this circumstance, the election shall be irrevocable as of the day after the
30 day period expires. Any RSU Award received in respect of such election shall
be determined pursuant to Section 5(a), but taking into account only the
Incentive Award earned for calendar months beginning after the election is filed
and accepted by the Administrator, unless Section 4(b) permits the election to
apply to the entire Incentive Award earned by such U.S. Eligible Employee.

  (d)   Annual Elections. An Eligible Employee must make a separate election for
each Incentive Award that he intends to defer as an RSU Award. A Participant’s
written election shall constitute the Participant’s acceptance of the terms and
conditions of the Plan and each RSU Award. If no election is made or the
Committee does not offer the RSU Award election opportunity, the Participant
shall receive his entire Incentive Award in cash at the time it would otherwise
be paid.

5



--------------------------------------------------------------------------------



 



  (e)   Election Forms. The election materials shall provide the Participant
with all materials terms of the RSU Award, including, but not limited to, the
percentage of the premium offered and vesting schedule.     (f)   Termination of
Employment. In the event an Eligible Employee Separates from Service after he
files an election for an RSU Award and before the Conversion Date, the Eligible
Employee shall not receive the RSU Award subject to such election. Instead, the
Eligible Employee shall receive payment, if any, of his Incentive Award pursuant
to the terms of the short-term incentive plan or program that governs such
Incentive Award.

5.   Restricted Stock Units.

  (a)   Determination of RSUs. For each RSU Award elected by a Participant, a
number of RSUs will be credited to the Participant’s Account as of the
Conversion Date. Unless otherwise decided by the Committee, the number of RSUs
(including fractional RSUs) to be credited is determined by dividing (i) 110% of
the amount of the Incentive Award elected by the Participant to be subject to a
RSU Award by (ii) the Fair Market Value of the Stock as of the Conversion Date.
The Committee reserves the discretion to modify the premium to be applied for
any given RSU Award, which premium shall be communicated when the election is
solicited. The Accounts shall not be used to segregate assets for payment of any
amounts deferred or allocated under the Plan, and shall not constitute or be
treated as a trust fund of any kind. The Administrator shall provide a
Participant with a statement, in such form as he determines, containing the
material terms of the RSU Award, including the number of non-Premium RSUs and
Premium RSUs covered by the RSU Award.     (b)   Earnings and Adjustments.

  (i)   Dividend Equivalents. With respect to dividend record dates occurring
during the period in which RSUs are credited to a Participant’s Account, the
Participant’s Account will be credited with additional RSUs (including a
fractional RSU), the number of which will be determined by dividing: (A) the
product obtained by multiplying the amount of each dividend (including
extraordinary dividend if so determined by the Company) declared and paid by the
Company on the Stock on a per share basis during the Vesting Period by the
number of RSUs credited to a Participant’s Account on the record date for
payment of any such dividend, by (B) the Fair Market Value of one share of Stock
on the dividend payment date for such dividend. The additional RSUs shall be
payable at the same time and in the same proportion as the RSUs covered by the
RSU Award to which the dividend equivalents relate. Dividend equivalents that
relate to Premium RSUs shall vest at the same time and in the same proportion as
the Premium RSUs to which they relate. No additional RSUs shall be accrued with
respect to an RSU Award for the benefit of a Participant for any record dates
occurring prior to, or record

6



--------------------------------------------------------------------------------



 



      dates occurring on or after the date, if any, on which a Participant has
received payment of the RSUs and/or forfeited any Premium RSUs.     (ii)  
Adjustments. In the event of (A) a corporate transaction involving the Company
(including, without limitation, any dividend (other than regular cash dividends
or other distribution (whether in the form of cash, shares of Stock, other
securities or other property), stock split, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
sale of assets or subsidiaries, combination or exchange of shares, issuance of
warrants or other rights to acquire Stock or other securities of the Company),
(B) other similar corporate transaction or event that affects the shares of
Stock, or (C) unusual or nonrecurring events affecting the Company, any
Affiliate or Subsidiary, or the financial statements of the Company, any
Affiliate or Subsidiary, or changes in applicable rules, rulings, regulations or
other requirements of any governmental body or securities exchange or
inter-dealer quotation system, accounting principles or law, then the Committee
shall make an adjustment to the amount payable with respect to the RSUs that the
Committee determines to be equitable to prevent undue dilution or enlargement of
the intended benefits or potential benefits of the RSU Award consistent with the
purposes of the Plan. The Company shall give each Participant notice of any
adjustment. Any such adjustment shall be conclusive and binding for all
purposes.

6.   Vesting.

  (a)   For any given RSU Award, a Participant shall, at all times, have a
nonforfeitable right to non-Premium RSUs, which are (i) the number of RSUs
determined by dividing 100% of the amount of the Incentive Award elected by a
Participant to be subject to the RSU Award by the Fair Market Value of a share
of Stock on the Conversion Date and (ii) any additional RSUs credited as
dividend equivalents that relate to such RSUs.     (b)   Subject to continued
employment with the Company or any Affiliate and subsection (c), the Premium
RSUs shall vest over a period that begins on January 1 preceding the Conversion
Date and ending on December 15 of the second year following the year containing
the Conversion Date (the “Vesting Period”). During the Vesting Period, one-third
of the Premium RSUs (rounded to the nearest whole RSU) shall vest on each
December 15.     (c)   In the event of a Participant’s death or Separation from
Service for any reason other than a voluntary termination of employment or Cause
(including involuntary termination without Cause or disability), the Participant
shall become vested in all non-vested Premium RSUs. In the event of a Separation
from Service due to Cause, the Participant shall forfeit any vested, but not
paid, and non-vested Premium RSUs. In the event of a voluntary Separation from
Service, the Participant shall forfeit any non-vested Premium RSUs.

7



--------------------------------------------------------------------------------



 



7.   Payment.

  (a)   Time of Payment. Non-Premium RSUs and vested Premium RSUs shall be paid
in a single lump sum cash payment as follows:

  (i)   Canadian Participants. Payment to Canadian Participants shall be made as
soon as administratively feasible upon the earliest to occur of:

  (A)   the applicable Vesting Date described in Section 6(b),     (B)   the
Participant’s Separation from Service, and     (C)   the Participant’s death.

      In no event shall payment of any RSUs be made later than December 31 of
the second calendar year following the calendar year in which the Conversion
Date occurs.     (ii)   U.S. Participants. Payment to U.S. Participants shall be
made as soon as administratively feasible upon the earliest to occur of:

  (A)   the applicable Vesting Date described in Section 6(b),     (B)   the
first day of the seventh month following the Participant’s Separation from
Service, and     (C)   the Participant’s death.

  (b)   Amount of Payment. The Participant shall be entitled to receive an
amount equal to the Fair Market Value of a share of Stock multiplied by the
number of non-Premium RSUs and vested Premium RSUs to be settled. Fair Market
Value shall be determined as of the Vesting Date described in Section 6(b) or
6(c), as applicable, except that if payment for a U.S. Participant is made
pursuant to Section 7(a)(ii)(B), Fair Market Value shall be determined as of the
first day of the seventh month following such U.S. Participant’s Separation from
Service. Any amount paid to a Participant shall be less any required taxes.

8.   Designation of Beneficiary.

  (a)   Each Participant other than a Participant residing in the Province of
Québec shall designate on forms provided by the Administrator, signed by the
Participant and delivered to the Administrator, the Beneficiary or Beneficiaries
to receive the balance credited to the Participant’s Account in the event of his
death. A Participant may, from time to time, change the designated Beneficiary
or Beneficiaries, without the consent of such Beneficiary or Beneficiaries, by
delivering to the Administrator a new written and signed designation of
Beneficiary. The Participant’s spouse, if any, shall not be required to consent
in writing to any non-spouse designation. The Participant may designate primary
or

8



--------------------------------------------------------------------------------



 



      contingent Beneficiaries. The written designation last delivered and
signed by the Participant shall be effective and supersede all prior
designations on file with the Administrator.     (b)   Each Participant residing
in the Province of Québec may only designate a beneficiary by will. Upon the
death of a Participant residing in the Province of Québec, the Participant’s
Account shall be distributed to the liquidator, administrator or executor of his
estate.

9.   No Rights as Stockholder. A Participant shall not be a shareholder of
record with respect to RSUs and shall have no voting rights with respect to the
RSUs.   10.   Transferability. Unless otherwise provided by the Committee in
writing, the RSUs shall not be transferable by the Participant other than by
will or the laws of descent and distribution.   11.   Notices and
Communications. All notices, statements, reports and other communications from
the Administrator to any Participant, Beneficiary or other person required or
permitted under the Plan shall be deemed to have been duly given when personally
delivered to, when transmitted via facsimile or other electronic media or when
mailed overnight or by first-class mail, postage prepaid and addressed to, such
Participant, Beneficiary or other person at his last known address on the
Company’s records. All elections, designations, requests, notices, instructions
and other communications from a Participant, Beneficiary or other person to the
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Administrator, and shall be mailed by
first-class mail, transmitted via facsimile or other electronic media or
delivered to such location as shall be specified by the Administrator. Such
communication shall be deemed to have been given and delivered only upon actual
receipt by the Administrator at such location.   12.   Limitation of Rights of
the Participant. Inclusion under the Plan shall not give a Participant any right
or claim to a benefit, except as specifically defined in this Plan. The
establishment of the Plan shall not be construed as giving any Participant a
right to be continued in service as a Participant of the Company.   13.   No
Rights to Employment. Nothing contained in the Plan or any communication
provided to Participants shall be construed as giving any Participant a right to
be retained, in any position, as an employee, consultant or director of the
Company or its Affiliates or shall interfere with or restrict in any way the
right of the Company or its Affiliates, which are hereby expressly reserved, to
remove, terminate or discharge a Participant at any time for any reason
whatsoever.   14.   Payments To Incompetents. In the event that any payment
hereunder becomes payable to a person adjudicated to be incompetent, payment
thereof to the guardian or legal representative of such person shall constitute
full and complete compliance herewith and entitle the Company to discharge with
respect thereto.

9



--------------------------------------------------------------------------------



 



15.   Claims Procedures

  (a)   Initial Claims. If an individual believes he is entitled to benefits, or
to greater benefits than are paid under the Plan, the individual may file a
claim for benefits with the Claims Administrator. The Director, Corporate
Compensation, will serve as the Claims Administrator for all initial claims for
benefits and will either accept or deny the claim, and will notify the claimant
of acceptance or denial of the claim.         The Administrator shall notify the
claimant of an adverse benefit determination within 90 days after receipt of the
claim by the Claims Administrator, unless the Claims Administrator determines
that special circumstances require an extension of time for processing the
claim. If the Claims Administrator determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial 90 day period.     (b)  
Right to Appeal. A claimant may appeal the denial of his claim and have the
Claims Administrator reconsider the decision. The claimant or the claimant’s
authorized representative has the right to request an appeal by written request
to the Claims Administrator no later than 60 days after receipt of notice from
the Claims Administrator denying the employee’s claim.         The claimant will
be advised of the Claims Administrator’s decision on the appeal in writing, no
later than 60 days after receipt of the claimant’s request for review by the
Claims Administrator, unless the Claims Administrator determines that special
circumstances require an extension of time for processing the claim. If the
Claims Administrator determines that an extension of time for processing is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of such initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Claims Administrator expects to render the
determination on review.         In no event shall a claimant or any other
person be entitled to challenge a decision of the Administrator in court or in
any other administrative proceeding unless and until the claim and appeal
procedures described above have been complied with and exhausted. Any such
action must be initiated not more than 180 days after receipt of the
determination on review of the adverse claim decision.         Decisions and any
notices may be furnished electronically.

16.   Construction.

  (a)   The decision of the Committee on all matters concerning the
interpretation and administration of this Plan shall be final. Each Participant
agrees, as a condition to participation herein, to be bound by all actions and
interpretations regarding this Plan by the Committee. Neither the Board, the
Committee, any individual

10



--------------------------------------------------------------------------------



 



      Participant nor any persons acting on their behalf shall be subject to any
liability to any Participant or other person in the construction and
administration of this Plan.     (b)   Notwithstanding any other provision of
this Plan, it is intended that all RSUs granted under this Plan which are
considered to be deferred compensation subject to Code Section 409A shall be
provided and paid in a manner, and at such time, including without limitation
payment only in connection with a permissible payment event contained in Code
Section 409A (e.g., separation from service from the Company and its affiliates
as defined for purposes of Code Section 409A), and in such form, as complies
with the applicable requirements of Code Section 409A, to avoid the unfavorable
tax consequences provided therein for non-compliance. In addition, it is
intended that all RSUs granted to Canadian Participants under this Plan shall be
provided and paid in a manner, and at such time, and in such form, as complies
with the applicable requirements of paragraph (k) of the definition of “salary
deferral arrangement” in Section 248 of the Canadian Tax Act, to avoid the
unfavorable tax consequences provided therein for non-compliance.
Notwithstanding the foregoing, none of the Company or its affiliates or the
Committee shall be liable to any person if such person is subject to any
additional tax, penalty or interest as a result of failure to comply with Code
Section 409A or paragraph (k) of the definition of “salary deferral arrangement”
in Section 248 of the Canadian Tax Act.

17.   Amendment or Termination. The Company reserves the right at any time, and
from time to time, by action of a majority of the Committee to amend, in whole
or in part, any or all of the provisions of this Plan. The Company reserves the
right to terminate the Plan at any time. Notwithstanding the foregoing, no such
amendment or termination shall adversely affect benefits under this Plan already
being paid or having become unconditionally payable pursuant to the terms
hereof. Upon termination of the Plan, the Company reserves the discretion to
accelerate distribution of Participants’ Accounts in accordance with regulations
promulgated by the Department of the Treasury under Code Section 409A.   18.  
Funding. The Company’s obligations under this Plan shall be unfunded and the
Company shall not be obligated under any circumstances to fund its obligations
under this Plan. Notwithstanding the foregoing, the Company may, but shall have
no obligation to, authorize the creation of one or more trusts and deposit
therein cash or property, or make other arrangements to meet the payment
obligations under the Plan; provided that such trusts or other arrangements, if
established, shall be consistent with the unfunded status of the Plan. The
rights of a Participant to the payment of benefits under the Plan shall be no
greater than the rights of an unsecured creditor of the Company, and nothing in
the Plan shall be construed to give any Participant or any other person rights
to any specific assets of the Company, any of its subsidiaries or affiliates, or
any other person.   19.   Governing Law. This Plan shall be governed by and
interpreted in accordance with the laws of the State of Delaware and, subject to
Section 17 above, shall be binding upon the

11



--------------------------------------------------------------------------------



 



    Company and its successors, including any successor which acquires all or
substantially all of the assets of the Company.   20.   Currency. Payments made
under the Plan shall be determined in the same currency in which a Participant
receives his other cash compensation.   21.   Headings. Headings and subheadings
in the Plan are inserted for convenience only and are not to be considered in
the construction of the provisions hereof.

*    *    *
          IN WITNESS WHEREOF, the following authorized officer of the Company
has executed the Plan to evidence its adoption by the Company as of the date set
forth below.

            ABITIBIBOWATER INC.
      By:   /s/ Richard Garneau         Richard Garneau      Its: President and
Chief Executive Officer      Dated: March 30, 2011    

12